Citation Nr: 1503578	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-17 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to initial evaluation in excess of 10 percent for hepatitis B.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for disability of the left knee.

4.  Entitlement to service connection for disability of the right knee.

5.  Entitlement to service connection for human immunodeficiency virus (HIV) infection.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2011, March 2013, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, granting service connection and assigning an initial disability rating for hepatitis B.  

In the course of appeal the Veteran had requested a hearing before a Veterans Law Judge of the Board.  However, he withdrew that request by a signed submission in January 2013.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

As an initial matter, the Board notes that in August 2013 the Veteran submitted a request to appeal the decision made on the case arising from his claimed dated February 22, 2012.  On February 22, 2012, the Veteran submitted claims for service connection for degenerative joint disease (which the RO has addressed as degenerative joint disease of the knees based on the assertions and evidence of record) and for service connection for HIV infection.  The RO denied those claims in a March 2013 decision, but it has not issued a statement of the case (SOC) in response to the Veteran's August 2013 notice of disagreement (NOD) with the decision.  The U. S. Court of Appeals for Veterans Claims has held that where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the originating agency for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

The Veteran underwent a VA examination to address the nature and severity of his hepatitis B and its impact on his capacity for employment most recently in February 2011.  The examiner noted that the Veteran's hepatitis B, which was serologically verified as an active disease, impacted his capacity for gainful employment due to reported symptoms of nausea, vomiting, fatigue, anorexia, arthraligias, and weight loss.  

The VA examiner noted that the Veteran was also positive for HIV infection, and stated that it was impossible to differentiate causes of the Veteran's reported symptoms as being due to hepatitis B or HIV, since all of the reported symptoms could be due to either disease.  However, the Board notes the report of a more recent VA examination in March 2013 for HIV wherein the examiner noted that the Veteran's HIV was well-controlled due to his taking prescribed antiretroviral medication.  Thus, while it may be the case that the self-reported symptoms could be due to either disease, some effort to ascertain which disease was active or symptomatic may be of assistance in ascribing symptoms to one versus the other.  

Additionally, the Veteran's authorized representative in a January 2014 written brief presentation asserted that the report of the February 2011 VA examination does not represent the current severity of the hepatitis B.  The representative additionally contended that the Veteran had been unemployable due to incapacitating episodes of his hepatitis B.  

There is little documentation of current or recent treatment in the record, and hence a current disability picture cannot be ascertained.  Remand is thus in order for current treatment records and a contemporaneous VA examination, to address the hepatitis B and TDIU claims.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran and his representative with a statement of the case with respect to the issues of entitlement to service connection for disabilities of the left and right knees and for HIV infection.  Inform the Veteran of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

2.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the issues on appeal.  

3.  Records from the Social Security Administration on a disk contained within the claims file must be uploaded to Virtual VA or VBMS.  Any additional medical records underlying SSA disability determinations and not yet obtained should be sought from SSA and also uploaded.  

4.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to ascertain and evaluate the extent of disability due to the Veteran's hepatitis B and to differentiate this, to the extent possible based on current medical knowledge, from disability due to the Veteran's HIV/AIDS or other disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

The examiner should attempt to differentiate the manifestations of the Veteran's hepatitis B from those of any other disorders present.  If the examiner is unable to differentiate the manifestations of the hepatitis B from those of other disorders present, then the examiner should so state, and the examiner should address the extent of the total disability picture which cannot be differentiated from that due to the hepatitis B, as if it were all due to the hepatitis B.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner should also address the effect of the Veteran's hepatitis B on his capacity to obtain or maintain gainful employment, to include whether it is sufficient by itself to render the Veteran unemployable.  

If any other disabilities have been service connected, the examiner should state an opinion as to whether the hepatitis B and the other service-connected disabilities are sufficient by themselves to render the Veteran unemployable.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required medical information or opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




